*510The opinion of the court was delivered by
Bermudez, O. J.
The defendant was indicted for burglary and larceny, and on a conviction was sentenced to bard labor for one year.
On the 29th of September, 1890, he was allowed an appeal “returnable according to law."
The Supreme Oourt held sessions in Shreveport in October following. The transcript of appeal was not filed at all at Shreveport, bnt was filed on March 21, 1891, more than three months after, at New Orleans, where it does not belong.
Under the law the appeal was returnable at Shreveport, where the transcript should have been seasonably filed.
There is nothing to prove that any showing was made to the Supreme Oourt, while sitting at Shreveport, to justify the non-filing of the transcript there, to obtain an extension of time, or to change the place of return, either there, or at New Orleaus in November-following. Neither does the record show any reason why it was not filed in New Orleans at the opening of the term, if there existed good reasons for not having filed it at Shreveport. V. Act No. 30 of 1876, Section 4, p. 56; Act No. 69 of 1884, p. 92; 35 An. 392; 37 An. 709; 38 An. 33, 464; Pratt vs. Holmes, ante, p. —.
If this court ever was, it has ceased to be, seized with jurisdiction over the cause, and can not pass upon the questions presented. It will dispose of it proprio motu.
■ It is therefore ordered that the case be stricken from the docket of this court.